Citation Nr: 1130064	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-13 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision in which the RO granted a temporary total (100 percent) rating for the period from May 4, 2005, to June 30, 2005, based upon hospitalization in excess of 21 days for PTSD pursuant to 38 C.F.R. § 4.29, with the 30 percent rating restored effective from July 1, 2005.  The Veteran filed a notice of disagreement (NOD), challenging the 30 rating assigned for PTSD, in September 2006.  The RO furnished the Veteran a statement of the case (SOC) in March 2008; and the Veteran filed a substantive appeal in May 2008.

In May 2011, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that the regulations governing presumptive service connection based on exposure to herbicides were recently revised to add ischemic heart disease, including coronary artery disease.  See 75 Fed. Reg. 53202-53216, 53205 (Aug. 31, 2010).  A review of the record indicates that the Veteran has been diagnosed with coronary artery disease.  Since the issue of entitlement to service connection for ischemic heart disease has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), this discrete matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

With respect to the Veteran's claim for an increased rating for PTSD, the Board must remand the claim in order to obtain outstanding VA treatment records and to obtain a VA medical examination and opinion.

The Board finds that the Veteran should be afforded a VA examination.  At the May 2011 Board hearing, the Veteran's representative requested that the Veteran be afforded a more current VA examination.  The Board notes that the Veteran had several crying spells throughout the hearing, and the Veteran's and his spouse's testimony seems to indicate that his PTSD symptoms have worsened since his last examination in October 2005.  As such, a remand for a more contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD is required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).  Hence, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  

Prior to examination, outstanding VA treatment records should be obtained.  The claims file contains VA treatment records from the Dublin VA Medical Center (VAMC) and the Macon VA outpatient clinic dated from July 11, 2000 to July 1, 2005 and from January 9, 2006 to August 27, 2008.  

Additionally, the Board observes that a VA discharge summary report pertaining to inpatient treatment for PTSD, from May to June 2005, contains a VA physician's opinion that the Veteran was unable to work at that time because of the severity and complexity of his conditions.  The record also indicates that the Veteran stopped working in April 2005 due to his heart disease and arthritis.  There are no records from his former employer, the Medical Center of Central Georgia confirming this.  Thus, the record seems to reasonably raise the question of whether the Veteran is unemployable due his service-connected disabilities, namely his service-connected PTSD.

As s there are no records from his former employer confirming the reasons for his medical retirement in April 2005 and the Veteran has failed to fill out a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on remand, the Veteran should be requested on remand to fill out a VA Form 21-8940 and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his former employer.

In this context, the Board further observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b))), as a component of the underlying claim for an increased rating for PTSD, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component of the underlying claim for an increased rating for PTSD, inform the Veteran and his representative of the requirements for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Obtain all outstanding records of evaluation and treatment of the Veteran, from the Dublin VAMC and the Macon VA outpatient clinic, between July 1, 2005 and January 9, 2006, and since August 27, 2006.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim for increase.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the Medical Center of Central Georgia.  Each executed form should be returned to VA.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The entire claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the service-connected PTSD on the Veteran's occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the service-connected disability and should specifically address whether the Veteran's PTSD symptoms cause occupational and social impairment: (1) with reduced reliability and productivity; or, (2) with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner should also address whether the Veteran has total occupational and social impairment with occupational due to his PTSD symptomatology.

The examiner must opine as to whether it is at least as likely as not that his service-connected PTSD renders him incapable of performing the mental and physical acts required for employment, given his educational and occupational background.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for PTSD, to include on an extra-schedular basis (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental SOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


